Name: Commission Regulation (EEC) No 4038/89 of 29 December 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 382/84 Official Journal of the European Communities 30 . 12. 89 COMMISSION REGULATION (EEC) No 4038/89 of 29 December 1989 fixing the amount of the subsidy on oil seeds Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3010/89 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3756/89 {% Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3010/89 f), as last amended by Regulation (EEC) No 3998/89 (8) ; HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 ( ®) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) is as set out in Annex III for sunflower seed harvested in Spain . 3. The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (u) for sunflower seed harvested and processed in Portugal is as set out in Annex III. Article 2 This Regulation shall enter into force on 1 January 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 December 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 280, 29 . 9 . 1989, p. 2. 0 OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 365, 15 . 12. 1989, p. 7 . 0 OJ No L 167, 25. 7. 1972, p. 9 , Is) OJ No L 197, 26. 7. 1988, p. 10 . 0 OJ No L 288, 6. 10 . 1989, p. 17. ( «) OJ No L 380, 29. 12. 1989, p. 58 . O OJ No L 266, 28 . 9 . 1983, p . 1 . (&gt; °) OJ No L 53, 1 . 3 . 1986, p. 47. ( ») OJ No L 183, 3 . 7 . 1987, p. 18 . 30 . 12. 89 Official Journal of the European Communities No L 382/85 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 1 . Gross aids (ECU) :  Spain 1,170 1,170 1,170 1,170 1,170 1,170  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 24,099 24,458 24,536 24,814 25,018 22,281 2. Final aids : \ \ \ (a) Seed harvested and processed in : I  Federal Republic of Germany \ \ \ \ (DM) 57,19 58,04 58,22 58,93 59,41 53,25  Netherlands (Fl) 63,57 64,52 64,72 65,48 66,02 59,04  BLEU (Bfrs/Lfrs) 1 163,67 1 181,00 1 184,77 1 198,19 1 208,04 1 075,88  France (FF) 183,27 186,05 186,62 188,77 190,33 168,84  Denmark (Dkr) 215,21 218,41 219,11 221,59 223,41 198,97  Ireland ( £ Irl) 20,397 20,707 20,771 21,010 21,184 18,792  United Kingdom ( £) 15,042 15,309 15,327 15,497 15,635 13,255  Italy (Lit) 39 563 40 169 40 291 40 758 41 098 36 243  Greece (Dr) 3 845,03 3 900,09 3 872,19 3 901,52 3 936,69 3 231,98 (b) Seed harvested in Spain and ll|| IlIl processed : ll li II  in Spain (Pta) 178,89 178,89 178,89 178,89 178,89 178,89  in another Member State (Pta) 3 404,79 3 459,27 3 463,71 3 498,15 3 529,43 3 086,32 (c) Seed harvested in Portugal and \\\\|| l processed : llII\\\\  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 667,00 4 720,89 4 705,48 4 734,87 4 765,94 4 146,14 No L 382/86 Official Journal of the European Communities 30 . 12. 89 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 1 . Gross aids (ECU) :  Spain 3,670 3,670 3,670 3,670 3,670 3,670  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 26,599 26*958 27,036 27,314 27,518 24,781 2. Final aids : \ (a) Seed harvested and processed in : Il \  Federal Republic of Germany (DM) 63,09 63;94 64,13 64,83 65,31 59,15  Netherlands (Fl) 70,16 71,11 71,32 72,08 72,62 65,63  BLEU (Bfrs/Lfrs) 1 284,38 1 301*72 1 305,48 1 318,91 1 328,76 1 196,60  France (FF) 202,51 205,29 205,87 208,01 209,58 188,09  Denmark (Dkr) 237,53 240,74 241,43 243,92 245,74 221,30  Ireland ( £ Irl) 22,539 22,849 22,913 23,152 23,326 20,934  United Kingdom ( £) 16,796 17,063 17,080 17,250 17,388 15,008  Italy (Lit) 43 745 44 352 44 474 44 941 45 280 40 426  Greece (Dr) 4 293,50 4 348,56 4 320,66 4 349,99 4 385,15 3 680,45 (b) Seed harvested in Spain and \\ IIII processed : IIli  in Spain (Pta) 561,13 561,13 561,13 561,13 561,13 561,13  in another Member State (Pta) 3 787,03 3 841,51 3 845,95 3 880,39 3 911,67 3 468,56 (c) Seed harvested in Portugal and II III processed : \ II\\  in Portugal (Esc) 480,01 480,01 480,01 480,01 480,01 480,01 in another Member State (Esc) 5 147,01 5 200,89 5 185,48 5 214,88 5 245,94 4 626,14 30 . 12. 89 Official Journal of the European Communities No L 382/87 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 6,890 0,000 33,797 6,890 0,000 33,907 6,890 0,000 34,038 6,890 0,000 34,369 6,890 0,000 34,621 2. Final aids : I l l (a) Seed harvested and processed in (l) : I y  Federal Republic of Germany (DM) :  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 80,09 89,15 1 631,95 257,90 301,81 28,704 ' 21,829 55 781 5 580,68 80,35 89,44 1 637,26 258,72 302,79 28,795 21,883 55 956 5 581,01 80,67 89,79 1 643,59 259,71 303,96 28,905 21,938 56 167 5 561,83 81,50 90,69 1 659,57 262,26 306,92 29,189 22,146 56 723 5 600,30 82,09 91,35 1 671,74 264,19 309,17 29,405 22,318 57 143 5 644,15 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 1 053,45 4 189,82 1 053,45 4 207,26 1 053,45 4 219,24 1 053,45 4 261,22 1 053,45 4 299,84 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 7 094,97 6 939,90 0,00 7 096,16 6 941,06 0,00 7 089,1 1 6 934,16 0,00 7 127,92 6 972,12 0,00 7 167,54 7 010,88 3 . Compensatory aids :  in Spain (Pta) 4 152,15 4 169,99 4 181,97 4 223,96 4 262,57 4. Special aid :  in Portugal (Esc) 6 939,90 6 941,06 6 934,16 6 972,12 7 010,88 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0260760 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into die currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 DM 2,031890 2,027220 2,022750 2,018830 2,018830 2,007110 Fl 2,293230 2,288570 2,284230 2,280150 2,280150 2(268640 Bfrs/Lfrs 42,744900 42,711600 42,676600 42,646600 42,646600 42,556100 FF 6,940010 6,939040 6,938760 6,939190 - 6,939190 6,938760 Dkr 7,903710 7,911970 7,919300 7,927840 7,927840 7,937330 £Irl 0,771005 0,771060 0,771619 0,772470 0,772470 0,774747 £ 0,729613 0,732192 0,734423 0,736529 0,736529 0,742682 Lit 1 515,86 1 518,46 1 520,98 1 523,24 1 523,24 1 530,42 Dr 187,88400 189,77800 192,38300 193,95200 : 193,95200 200,62200 Esc 178,30800 179,77000 181,11000 182,19500 182,19500 185,15900 Pta 130,76900 131,34300 131,88500 132,34300 132,34300 133,85800